DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant claims continuation priority to U.S. Patent Application No. 15/584,186, filed 5/2/2017 (now Abandoned), which claims continuation priority to U.S. Patent Application No. 14/259,581 (now patent No. 9,639,887), filed on 04/23/2014.

Information Disclosure Statement
The two IDSs submitted on 5/26/2020 were previously considered. 

Interview
Examiner and Attorney Stuart H. Mayer conducted an interview by phone on 11/2/2021 to discuss potential amendments in order to expedite prosecution of this application. Due to time constraints, no agreement was reached. Examiner invites the representative of this application to contact the Examiner to schedule another interview to expedite prosecution of this application.

Status of Claims
Applicant’s amended claims, filed 9/23/2021, have been entered. Claims 4, 12, and 18 had previously been cancelled. Claims 1, 6, 7, 10, and 15 have been amended. Examiner notes that while claim 7 has an “Original” status identifier, the claim limitations have been amended and the status identifier should be 


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “… cameras are implemented on a shelves” in line 3 and should recite “… cameras are implemented on [[a]] shelves…”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-3 and 5-9 are directed to processes and claims 10, 11, and 13-17 are directed to manufactures (see MPEP 2106.03). Claims 1, 10, and 15 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “identifying, adding to a list, and purchasing objects that have been picked up.” 
Specifically, claim 1 (representative) recites “using a code…and identifying a user… by the code…; … detecting an indication that an object has been picked up by the user, and analyzing the object against… objects in the store, or using object recognition analysis to identify the object; adding the identified object to a user list and sending an indication or notification of the identified object…, the indication or notification including a price of the identified object; wherein the user list constitutes a shopping list of products to purchase; causing a purchase transaction of objects on the user list passively in a single transaction; and causing information pertaining to the identified object to be projected for 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “identifying, adding to a shopping list, and purchasing objects that have been picked up”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 1, 10, and 15 are certain methods of organizing human activity because the methods/manufactures track objects picked up by a user in a store via a shopping list for a purchase transaction. Tracking and purchasing product is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1, 10, and 15 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 10, and 15 includes additional elements such as “a mobile device”, multiple “cameras”, a “network device”, a “store server”, a “database”, an “aggregating server”, a “virtual” button, “instructions stored on a non-transitory computer-readable medium”, a “computing” environment, and a “signal.” Although the claims recite these additional elements, the additional elements merely amount to no more than an 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “identifying, adding to a shopping list, and purchasing objects that have been picked up” (claim 1) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do 
Dependent claim(s) 2, 3, 5-7, 11, 13, 14, 16, and 17 do not aid in the eligibility of independent claims 1, 10, and 15as they merely act to provide further embellishments of the abstract idea recited in claims 1, 10, and 15. Accordingly, claim(s) 2, 3, 5-7, 11, 13, 14, 16, and 17 is/are ineligible.
Dependent claim(s) 8 and 9 further recite the additional element(s) a “GPS”, “WiFi transmitters”, “RFID”, and a “user interface”. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 8 and 9 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0019391 A1 [previously recited]) in view of Elliott (US 2010/0262554 A1 [previously recited]) and Osterhout et al. (US 2014/0063055 A1).

Regarding claim 1, Kumar et al., hereinafter Kumar, teaches a method for selecting and obtaining information about objects of shopping using a mobile device in which multiple monitoring cameras are implemented on shelves or a ceiling, (Fig. 2; abstract; ¶0026) comprising:
	using a mobile device, using a code to control access to a nearby network device, the nearby network device being a store server, and identifying a user by the code or by the mobile device (Figs. 1-4 and 8; ¶¶0018-0019, ¶¶0029-0033, ¶0038, ¶0045);
	using one or multiple cameras, detecting an indication that an object has been picked up by the user (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0055-0063), and analyzing the object against a database of objects in the store, or using object recognition analysis to identify the object (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0065-0070);
	adding the identified object to a user list and sending an indication or notification of the identified object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085;
	wherein the user list constitutes a shopping list of products to purchase (¶0018); 
	causing a purchase transaction of objects on the user list passively in a single transaction (¶0018); and
	causing information pertaining to the identified object to be projected for display on a surface viewable by the user, the information including a virtual button selectable and enabling the user to obtain additional information about the identified object (Figs. 2-3; ¶¶0037-0038 [information is presented to the user from the inventory management system 150, such information may be presented via the portable device 205 and/or other output devices positioned within the materials handling facility… if the identity of a removed inventory item is confirmed but the inventory management system 150 cannot determine with a high degree of accuracy the number of inventory items removed, the inventory management system may provide such information to the user… The user may then confirm whether the item is to be added to the user item list and/or how many of those items are to be added to the user item list, via the control 224. Other information and/or options relating to an item may also be presented to the user…output components 301 may include a projector 310]; Examiner notes control 224 in Fig. 2 is comparable to a selectable virtual button).

While Kumar teaches adding the identified object to a user shopping list and sending an indication or notification of the object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085), Kumar does not explicitly teach wherein the indication or notification including a price of the identified object. In the field of generating shopping lists (abstract), Elliott teaches providing a total 

While Kumar teaches causing information pertaining to the identified object to be projected for display on a surface viewable by the user, the information including a virtual button selectable (Figs. 2-3; ¶¶0037-0038), Kumar in view of Elliott does not explicitly teach wherein the information including a virtual button selectable by gesture detection. However, in the field of control technologies (¶0006) Osterhout et al., hereinafter Osterhout, teaches analyzing images for gestures in order to identify and interpret the gesture as a command instruction to manipulate content for display such as selecting a button (¶¶0015-0016 and ¶0947 [The user selects by making a gesture using a pointing device, or gesture to signal the selection] in view of ¶¶0055-0056, ¶0095, ¶0434 [information when a user commands so, such as with the click of a button, a voice command, a visually detected gesture], ¶0458). The step of Osterhout is applicable to the method of Kumar in view of Elliott as they share characteristics and capabilities, namely, they are directed to identifying and displaying content. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the selection of the virtual button as taught by Kumar in view of Elliott with the gesture detection as taught by Osterhout. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of 

Regarding claim 2, Kumar in view of Elliott and Osterhout teaches the method of claim 1, Kumar further teaches wherein the user is further identified using facial recognition (¶0033, ¶0045). 

Regarding claim 3, Kumar in view of Elliott and Osterhout teaches the method of claim 1, Kumar further teaches wherein the identifying the object includes analyzing an imaged SKU, barcode, or other item identifier (claim 12 in view of ¶¶0026-0028). 

Regarding claim 5, Kumar in view of Elliott and Osterhout teaches the method of claim 1, Kumar further teaches wherein if a first image analysis of a received image does not result in an identified object, repeating the image analysis for another angle or view (¶¶0035-0037, ¶0059, ¶¶0069-0071; While Kumar teaches this limitation, Examiner notes this is a conditional limitation and is not required as the object is identified). 

Regarding claim 6, Kumar in view of Elliott and Osterhout teaches the method of claim 1, Kumar further teaches wherein the information pertaining to the identified object is selected from the group consisting of: nutritional information, ingredient information, comparison shopping information about other products similar to the identified object, comparison shopping information about other quantities available of the identified object, including a price per unit, or an indication of a best value product, either of a particular quantity of the identified object (Fig. 2; ¶0037) or of a quantity and type of a product similar to the identified object.

Regarding claim 7, Kumar in view of Elliott and Osterhout teaches the method of claim 1. While Kumar further teaches a. receiving a location of a user (¶0048), Kumar does not explicitly teach b. pre-loading data about objects in or corresponding to the location, c. such that if the identified object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading. However, Elliott further teaches pre-loading data about objects in or corresponding to the location, such that if the detected object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading (Fig. 7; ¶¶0097-0105 in view of ¶¶0031-0033, ¶¶0039-0041). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inventory management system as taught by Kumar in view of Osterhout with the downloading of data to the customer device as taught by Elliott. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Kumar in view of Osterhout in order to already have information loaded on a handheld device (¶0031).   

Regarding claim 8, Kumar in view of Elliott and Osterhout teaches the method of claim 7, Kumar further teaches wherein the receiving a location is performed at least in part using GPS, triangulation using WiFi transmitters, RFID, or a combination (¶0048).

Regarding claim 9, Kumar in view of Elliott and Osterhout teaches the method of claim 7. While Kumar teaches receiving a location of a user (¶0048), Kumar does not explicitly teach wherein the location is entered by the user on a user interface of the mobile device. However, Elliott further teaches wherein the location is entered by the user on a user interface of the mobile device (¶¶0046-0047). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the location as taught by Kumar in view of Osterhout with the user selection as taught by Elliott. One of ordinary skill in the art  

Regarding claim 10, Kumar teaches an application, constituted of instructions stored on a non-transitory computer-readable medium, for causing a computing environment to perform the following steps (¶¶0043-0044), in which multiple monitoring cameras are implemented within a store, such as on a shelf or ceiling (Fig. 2; abstract), comprising:
	a. receiving, by a store server, a code to control access to the server, the code from a mobile device, and further comprising identifying a user by the mobile device (Figs. 1-4 and 8; ¶¶0018-0019, ¶¶0029-0033, ¶0038, ¶0045); 
	b. using a signal from one or multiple cameras, detecting an indication that an object has been picked up by a user (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0055-0063), and analyzing the object against a database of objects in the store, or using object recognition analysis, to identify the object (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0065-0070); 
	c. adding the identified object to a user shopping list and sending an indication or notification of the identified object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085); 
	d. wherein the user shopping list constitutes a shopping list of products to purchase (¶0018);
	e. performing a transaction in which objects on the user shopping list are purchased passively in a single transaction (¶0018);
	f. causing information pertaining to the identified object to be projected for display on a surface viewable by the user, the information including a virtual button selectable and enabling the user to obtain additional information about the identified object (Figs. 2-3; ¶¶0037-0038 [information is 

While Kumar teaches adding the identified object to a user shopping list and sending an indication or notification of the object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085), Kumar does not explicitly teach wherein the indication or notification including a price of the identified object. In the field of generating shopping lists (abstract), Elliott teaches providing a total price for products currently on the shopping list from the product database record (¶0076 in view of ¶¶0035-0037). The step of Elliott is applicable to the manufacture of Kumar as they share characteristics and capabilities, namely, they are directed to generating shopping lists and purchasing products. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the indication or notification of the identified object as taught by Kumar with the price of the object as taught by Elliott. One of ordinary skill in the art at the time of filing would have been motivated to expand the manufacture of Kumar in order to keep the product list updated and allow a user to lookup information such as prices and a total cost of all the products (¶0056, ¶0110).

 by gesture detection. However, in the field of control technologies (¶0006) Osterhout teaches analyzing images for gestures in order to identify and interpret the gesture as a command instruction to manipulate content for display such as selecting a button (¶¶0015-0016 and ¶0947 [The user selects by making a gesture using a pointing device, or gesture to signal the selection] in view of ¶¶0055-0056, ¶0095, ¶0434 [information when a user commands so, such as with the click of a button, a voice command, a visually detected gesture], ¶0458). The step of Osterhout is applicable to the manufacture of Kumar in view of Elliott as they share characteristics and capabilities, namely, they are directed to identifying and displaying content. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the selection of the virtual button as taught by Kumar in view of Elliott with the gesture detection as taught by Osterhout. One of ordinary skill in the art at the time of filing would have been motivated to expand the manufacture of Kumar in view of Elliot in order to use visual cues such as hand gestures as command instructions for a processor (¶¶0015-0016).

Regarding claim 11, Kumar in view of Elliott and Osterhout teaches the application of claim 10. While Kumar further teaches a. receiving a location of a user (¶0048), Kumar does not explicitly teach b. pre-loading data about objects in or corresponding to the location, c. such that if the identified object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading. However, Elliott further teaches pre-loading data about objects in or corresponding to the location, such that if the detected object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading (Fig. 7; ¶¶0097-0105 in view of  

Regarding claim 13, Kumar in view of Elliott and Osterhout teaches the application of claim 10, Kumar further teaches wherein the user is further identified using facial recognition (¶0033, ¶0045). 

Regarding claim 14, Kumar in view of Elliott and Osterhout teaches the application of claim 10, Kumar further teaches wherein the identification of the object is assisted by analyzing an imaged SKU, barcode, or other item identifier (claim 12 in view of ¶¶0026-0028). 

Regarding claim 15, Kumar teaches an application, constituted of instructions stored on a non-transitory computer-readable medium, for causing a computing environment to perform the following steps (¶¶0043-0044), in which multiple monitoring cameras are implemented within a store, such as on a shelf or ceiling (Fig. 2; abstract), comprising:
	a. transmitting from a mobile device to a store server a code to control access to the store server, the store server identifying a user by the code or by the mobile device (Figs. 1-4 and 8; ¶¶0018-0019, ¶¶0029-0033, ¶0038, ¶0045); 
	b. using a signal from one or multiple cameras, detecting an indication that an object has been picked up by a user (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0055-0063), and analyzing the object against a database of objects in the store, or using object recognition analysis, to identify the object (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0065-0070); 
	c. receiving an indication that the identified object has been added to a user shopping list, wherein an indication or notification of the identified object is sent to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085), the identified object that has been added to the user shopping list being one that has been detected to have been picked up by the user and one that has been analyzed against the database of objects in the store, or using object recognition analysis, so as to be identified (Figs. 1-6 and 8; ¶0013, ¶¶0015-0016, ¶¶0026-0027, ¶¶0034-0036, ¶¶0049-0050, ¶¶0065-0070), wherein the user shopping list constitutes a shopping list of products to purchase (¶0018);
	d. performing a transaction in which objects on the user shopping list are purchased passively in a single transaction (¶0018); and
	e. projecting information pertaining to the identified object on a surface viewable by the user, the information including a virtual button selectable and enabling the user to obtain additional information about the identified object (Figs. 2-3; ¶¶0037-0038 [information is presented to the user from the inventory management system 150, such information may be presented via the portable device 205 and/or other output devices positioned within the materials handling facility… if the identity of a removed inventory item is confirmed but the inventory management system 150 cannot determine with a high degree of accuracy the number of inventory items removed, the inventory management system may provide such information to the user… The user may then confirm whether the item is to be added to the user item list and/or how many of those items are to be added to the user item list, via the control 224. Other information and/or options relating to an item may also be presented to the user…output components 301 may include a projector 310]; Examiner notes control 224 in Fig. 2 is comparable to a selectable virtual button).

While Kumar teaches adding the identified object to a user shopping list and sending an indication or notification of the object to an aggregating server (Figs. 2-4 and 8; ¶0017, ¶0050, ¶¶0068-0069, ¶¶0082-0085), Kumar does not explicitly teach wherein the indication or notification including a price of the identified object. In the field of generating shopping lists (abstract), Elliott teaches providing a total price for products currently on the shopping list from the product database record (¶0076 in view of ¶¶0035-0037). The step of Elliott is applicable to the manufacture of Kumar as they share characteristics and capabilities, namely, they are directed to generating shopping lists and purchasing products. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the indication or notification of the identified object as taught by Kumar with the price of the object as taught by Elliott. One of ordinary skill in the art at the time of filing would have been motivated to expand the manufacture of Kumar in order to keep the product list updated and allow a user to lookup information such as prices and a total cost of all the products (¶0056, ¶0110).

While Kumar teaches causing information pertaining to the identified object to be projected for display on a surface viewable by the user, the information including a virtual button selectable (Figs. 2-3; ¶¶0037-0038), Kumar in view of Elliott does not explicitly teach wherein the information including a virtual button selectable by gesture detection. However, in the field of control technologies (¶0006) Osterhout teaches analyzing images for gestures in order to identify and interpret the gesture as a command instruction to manipulate content for display such as selecting a button (¶¶0015-0016 and ¶0947 [The user selects by making a gesture using a pointing device, or gesture to signal the selection] in view of ¶¶0055-0056, ¶0095, ¶0434 [information when a user commands so, such as with the click of a button, a voice command, a visually detected gesture], ¶0458). The step of Osterhout is applicable to the manufacture of Kumar in view of Elliott as they share characteristics and capabilities, namely, they 

Regarding claim 16, Kumar in view of Elliott and Osterhout teaches the application of claim 15, Kumar further teaches wherein the user is further identified using facial recognition (¶0033, ¶0045). 

Regarding claim 17, Kumar in view of Elliott and Osterhout teaches the application of claim 15, Kumar further teaches wherein the identification of the object is assisted by analyzing an imaged SKU, barcode, or other item identifier (claim 12 in view of ¶¶0026-0028).












Response to Arguments
Applicant’s arguments filed 9/23/2021, with respect to the previous claim objections have been fully considered and are persuasive in view of the claim amendments. Accordingly, the previous claim objections are withdrawn. 
Applicant’s arguments filed 9/23/2021, with respect to the previous 35 USC §112 rejections have been fully considered and are persuasive in view of the claim amendments. Accordingly the previous 35 USC §112 rejections are withdrawn. 
Applicant’s arguments filed 9/23/2021, with respect to the previous 35 USC §101 rejections have been fully considered and but they are not persuasive. Applicant argues in the Remarks on pages 6-8 that amended claim 1 is not directed to an abstract idea because the claimed invention does not fall into any of the enumerated categories since the claims are not “directed to” an abstract idea as the amended claims now emphasizes they are directed to “selecting and obtaining information about objects even though those objects may ultimately have been selected for the purpose of purchasing them.” Examiner respectfully disagrees. As an initial matter, Examiner notes that the argued concept of claim 1 being directed to “selecting and obtaining information about objects” is itself an abstract idea, which is encompassed in the stated abstract idea of “identifying, adding to a list, and purchasing objects that have been picked up.” As explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in 
Applicant’s arguments filed 9/23/2021, with respect to the previous 35 USC §103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims.

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference B of the Notice of References Cited Mistry et al. (US 2010/0199232 A1) discloses a wearable gestural interface, which can include a projector that can recognize hand gestures and objects and project information onto a surface visible to a user. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/               Examiner, Art Unit 3625   

/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625